Case 2:17-cv-02642-WJM-MF Document 123 Filed 12/16/20 Page 1 of 1 PageID: 2479



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT Of NEW JERSEY

  ROY BORDAMONTE

                 Plaintiff
                                                                        17-cv-2642
         V.


  HETOR LORA, LUIS GUZMAN, GARY                                          ORDER
  SCHAER, ALEX BLANCO, RALPH
  DANNA, CARLOS FIGUEROA, individually
  and in their official capacities, and the CITY
  OF PASSAIC.

                 Defendants.


 WILLIAM J. MARTINI, U.S.D.J.:

         Before the Court is Plaintiff Roy Bordarnonte’s Motion for Reconsideration of this
 Court’s October 28, 2020 Order granting Defendants’ summary judgment motions. ECF
 No. 116. The Court will reconsider a prior order only where a different outcome is justified
 by: (1) intervening change in law; (2) availability of new evidence not previously available;
 or a (3) need to correct a clear error of law or manifest injustice. United States v. Davis,
 05-cr-3$2, 2012 WL 1950217, at *1 (D.N.J. May 30, 2012), aff’d, 514 F. App’x 97 (3d
 Cir. 2013) (cleaned up and citations omitted). Plaintiffs reconsideration motion is, in
 substantial part, copied verbatim from Plaintiffs opposition to summary judgment.
 Compare ECF No. 116-2 at 2-6, 7-12 with ECF No. 96. The Court already carefully
 considered Plaintiffs opposition for summary judgment. The limited portions of
 Plaintiffs filing that the Court has not already considered do not present any of the three
 grounds for reconsidering the Court’s October 28, 2020 Order. Finally, because Plaintiff
 filed his Motion for Reconsideration 15 days after the Court entered its Order granting
 summary judgment, it is untimely. See Local Rule 7.1(i) (“a motion for reconsideration
 shall be served and filed within 14 days after the entry of the order or judgment on the
 original motion. .“); Bridges v. Co/yin, 136 F. Supp. 3d 620, 629 (3d Cir. 2015) (holding
                  .




 that the court did not need to reach the merits of the movant’s claims because the motion
 for reconsideration was untimely).
        IT IS on this 16th day of December, 2020, ORDERED that Plaintiffs motion for
 reconsideration, ECF No. 116, is DENIED.



                                                                                  U.S.D.J.
